DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, 16 and 29 have been considered but are moot because the arguments relate solely to newly added limitations addressed in instant Office Action with newly identified prior art, thus rendering the Applicant’s arguments moot.
Applicant’s arguments with respect to claim 11 have been considered but are not persuasive. Applicant argues that “The allocation of PRACH preambles described in Bhorkar is to resources: RBs or PRBs. Bhorkar is silent regarding any such allocation of the same or different PRACH preambles to different symbols” [Remarks, Page 11]. The Examiner respectfully disagrees. As known to one of ordinary skill in the art, RB (resource block) or PRB comprises OFDM symbols in the time domain and subcarriers in the frequency domain. Thus, the resources, RBs or PRBs are associated with symbols. In the example shown in Fig. 1 of Bhorkar, “the PRACH can utilize 4 symbols, but a different number of symbols can be used for the PRACH as well” [0028].
Applicant’s arguments with respect to claims 25 and 25 have been considered but are moot because of the new ground of rejection on these claims as discussed below.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 24-26 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 8 recites in part “…..interlaced in the frequency…..”. There is insufficient antecedent basis for underlined “the” above.
Regarding claims 2-12 and 31, these claims depend on claim 1 and thus are rejected on the same ground as stated for claim 1 above. 
Regarding claim 13, line 9 recites in part “…..CP length matches the CP length…..”. It is unclear as to what is meant here. Does it mean “CP length that matches the CP length”?
Regarding claims 14-15, these claims depend on claim 13 and thus are rejected on the same ground as stated for claim 13 above.
Regarding claim 24, line 2 recites in part “…..last symbol in a same way…..”. It is unclear as to what is meant here. The terminology “in a same way” is indefinite.
Regarding claim 25, line 3 recites in part “…..last symbol in a different way…..”. It is unclear as to what is meant here. The terminology “in a different way” is indefinite.

Regarding claim 26, line 2-3 recite in part “…..transmitting an extended cyclic prefix or cyclic postfix…..”. It is unclear as to what is meant here. Does it mean “transmitting an extended cyclic prefix or an extended cyclic postfix”?
Regarding claim 29, the line before the last line recites in part “…..transmission of one of the PRACH channel and the one or more uplink channels…..”. It is unclear as to what is meant here. Does it mean transmission of either the PRACH channel or the one or more uplink channels or does it mean transmitting one PRACH channel and the one or more uplink channels?
Regarding claim 30, this claim depends on claim 29 and thus are rejected on the same ground as stated for claim 29 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13-18, 20-25 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhorkar et. al. (WO 2018/045247 A1, Bhorkar hereinafter), and further in view of Zhang et. al. (US 20180097679 A1, Zhang hereinafter).

Bhorkar discloses “PHYSICAL RANDOM ACCESS CHANNEL (PRACH) DESIGN FOR UNLICENSED CARRIERS IN LTE” (Title) wherein “Technology for an eNodeB operable to perform physical random access channel (PRACH) transmissions” (Abstract) is disclosed. 

Bhorkar’s disclosure comprises the following:

With respect to independent claims:

Regarding claim 1,    A method of performing wireless communications, the method comprising: 
receiving by a user equipment (UE) a cyclic prefix (CP) length of a received Physical Random Access Channel (PRACH) configuration, a CP length of one uplink channel matches the CP length of the PRACH configuration (e.g. “The eNodeB can identify a PRACH configuration ….. The PRACH configuration can define a number of continuous physical resource blocks (PRBs) in the unlicensed spectrum to be used for PRACH transmissions“ [Abstract]. Moreover, “FIG. 7 illustrates an example of a physical random access channel (PRACH) symbol structure……the CP duration in the first symbol can be the same as the CP duration in the PUSCH, or can be twice of the CP duration in the PUSCH to align a symbol boundary of every two symbols” [0055], which PUSCH is an uplink channel with CP duration matching the CP duration of PRACH configuration and which CP duration or CP length of the PRACH configuration is received by the UE. Furthermore, “a CP duration can be predefined in a 3GPP LTE specification, or can be configured via RRC signalling” [0081]. Note that the underlined feature is different from the claimed feature and this difference will be discussed below); and
transmitting, by the UE, the one uplink channel interlaced in the frequency domain with a PRACH channel that corresponds to the PRACH configuration (e.g. “the PRACH and other UL channels, e.g., PUSCH and PUCCH, which use interlaced structure, can be multiplexed via FDM“ [0063], which multiplexing the interlaced structure via FDM is considered as interlacing in the frequency domain. Furthermore, “a guard band can be utilized for the PRACH transmission when frequency multiplexed with other transmissions (e.g., a PUSCH transmission from another UE using the 15 kHz subcarrier spacing)” [0052]), wherein the PRACH channel and the one uplink channel are aligned (e.g. “a symbol boundary of every 2 symbols can be aligned with other channels (e.g., PUSCH)” [0068]. Note that there are multiple options in the claim and only this option is considered here).

It is noted that while disclosing CP length of one uplink channel, Bhorkar is silent about adjusting by a user equipment (UE)  based on a cyclic prefix length (CP) …….., a CP length of one uplink channel from an initial CP length of the one uplink channel to an adjusted CP length, that matches, which however had been known in the art before the effective filing date of the claimed invention as shown by Zhang in a disclosure “Timing Adjustment Free Solution to Uplink Synchronous Operations” (Title), wherein “sending an updated instruction to at least one of the one or more UEs that instructs the at least one UE to transmit uplink transmissions in accordance with the updated cyclic prefix length; and receiving a subsequent uplink transmission from the at least one UE, the updated uplink transmission carrying a cyclic prefix with the updated cyclic prefix length” [0032], which updated cyclic prefix length is considered as the adjusted CP length from an initial CP length. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the adjusting the CP length of Zhang to the CP length of Bhorkar with so that "a timing adjustment free solution to uplink synchronous operations” can be provided [0004].

Regarding claim 13,    An apparatus configured for wireless communication, the apparatus comprising: 
at least one processor (e.g. “The wireless modem can comprise, for example, a wireless radio transceiver and baseband circuitry (e.g., a baseband processor)…… An application processor and a graphics processor can be coupled to internal memory to provide processing and display capabilities” [00136]-[0137]); and
a memory coupled to the at least one processor (e.g. “An application processor and a graphics processor can be coupled to internal memory to provide processing and display capabilities. A non-volatile memory port can also be used to provide data input/output options to a user” [0137]); 
wherein the at least one processor is configured to:
adjust, by a user equipment (UE) based on a cyclic prefix (CP) length of a received Physical Random Access Channel (PRACH) configuration, a CP length of one uplink channel from an initial CP length of the one uplink channel to an adjusted CP length matches the CP length of the PRACH configuration; and
transmit, by the UE, the one uplink channel interlaced in the frequency domain with a PRACH channel that corresponds to the PRACH configuration, wherein the PRACH channel and the one uplink channel are aligned (e.g. Note that the remainder of this claim is similar to claim 1 except that it is an Apparatus claim and thus the same reasoning as applied to claim 1 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Regarding claim 16, A method of performing wireless communications, the method comprising:
receiving, by a user equipment (UE), a Physical Random Access Channel (PRACH) configuration that utilizes an interlace structure (e.g. “Technology for an eNodeB operable to perform physical random access channel (PRACH) transmissions …..is disclosed. The eNodeB can identify a PRACH configuration …... The PRACH configuration can define a number of continuous physical resource blocks (PRBs) in the unlicensed spectrum to be used for PRACH transmissions. The eNodeB can decode a PRACH transmission received from a user equipment (UE) in accordance with the PRACH configuration” [Abstract]. Furthermore, “the PRACH and other UL channels, e.g., PUSCH and PUCCH, which use interlaced structure, can be multiplexed via FDM“ [0063]) and that indicates a cyclic prefix (CP) length value (e.g. “FIG. 7 illustrates an example of a physical random access channel (PRACH) symbol structure……the CP duration in the first symbol can be the same as the CP duration in the PUSCH, or can be twice of the CP duration in the PUSCH to align a symbol boundary of every two symbols” [0055], which CP duration is considered as the CP length and which PUSCH is an uplink channel with CP length matching the CP length of PRACH configuration. Furthermore, “a CP duration can be predefined in a 3GPP LTE specification, or can be configured via RRC signalling” [0081]);
interlacing a PRACH channel with the one uplink channel (e.g. “the PRACH and other UL channels, e.g., PUSCH and PUCCH, which use an interlaced structure can be multiplexed via TDM and/or FDM” [0074], which PUSCH is an uplink channel); and
performing transmission of the PRACH channel and the one uplink channel using the interlace structure (e.g. “the PRACH can be transmitted over a regular UL subframe, which can be referred to as an enhanced PRACH (ePRACH). The PRACH can include an interlaced structure” [0080]. Note that there are multiple options in the claim and only this option is considered here).

It is noted that while disclosing CP length, Bhorkar is silent about adjusting a CP length of one uplink channel based on the CP length value which however had been known in the art before the effective filing date of the claimed invention as shown by Zhang in a disclosure “Timing Adjustment Free Solution to Uplink Synchronous Operations” (Title), wherein “sending an updated instruction to at least one of the one or more UEs that instructs the at least one UE to transmit uplink transmissions in accordance with the updated cyclic prefix length; and receiving a subsequent uplink transmission from the at least one UE, the updated uplink transmission carrying a cyclic prefix with the updated cyclic prefix length” [0032], which updated cyclic prefix length is considered as the adjusted CP length. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the CP length of Bhorkar with the adjusting the CP length of Zhang so that "a timing adjustment free solution to uplink synchronous operations” can be provided [0004].

Regarding claim 29,     An apparatus configured for wireless communication, the apparatus comprising:
at least one processor (e.g. “The wireless modem can comprise, for example, a wireless radio transceiver and baseband circuitry (e.g., a baseband processor)…… An application processor and a graphics processor can be coupled to internal memory to provide processing and display capabilities” [00136]-[0137]); and
a memory coupled to the at least one processor (e.g. “An application processor and a graphics processor can be coupled to internal memory to provide processing and display capabilities. A non-volatile memory port can also be used to provide data input/output options to a user” [0137]);
wherein the at least one processor is configured to:
receive, by a user equipment (UE), a Physical Random Access Channel (PRACH) configuration that utilizes an interlace structure and that indicates a cyclic prefix (CP) length value; 
adjust a CP length of one uplink channel based on the CP length value;
interlace a PRACH channel with the one uplink channel; and
perform transmission of one of the PRACH channel and the one uplink channel using the interlace structure (e.g. Note that the remainder of this claim is similar to claim 16 except that it is an Apparatus claim and thus the same reasoning as applied to claim 16 applies here as well. Note further there are multiple options in the claim and only this option is considered here).

With respect to dependent claims:

Regarding claim 2,    The method of claim 1, wherein the adjusted CP length is used when the one uplink channel is frequency domain multiplexed with the PRACH channel (e.g. aforesaid “a guard band can be utilized for the PRACH transmission when frequency multiplexed with other transmissions (e.g., a PUSCH transmission from another UE using the 15 kHz subcarrier spacing)” [0052]. Moreover, “the PRACH and other UL channels, e.g., PUSCH and PUCCH, which use an interlaced structure can be multiplexed via TDM and/or FDM. In yet another example, when the PRACH and other UL channels with interlaced structure are multiplexed via FDM, the UL transmissions with the interlaced structure can be rate matched around the RBs allocated for the PRACH transmission” [0074]. Note that there are multiple options in the claim and only this option is considered here).

Regarding claim 3,    The method of claim 2, further comprising:
transmitting, by the UE, the one uplink channel using an unadjusted CP length when the one uplink channel is not frequency domain multiplexed with the PRACH channel (e.g. “In one example, the PRACH format 4 in legacy LTE systems can be used as a baseline. A subcarrier spacing of the PRACH can be 7.5 kHz, and the CP duration is 14.6 μs, which can be applied to cells with a radius of at least 1km” [0052], which CP duration is associated with unadjusted CP length. Moreover, “In one configuration, a first format can be supported having a subcarrier spacing of 7.5 kHz, which can be transmitted over a special subframe (e.g. an uplink pilot time slot (UpPTS) region). The first format can be transmitted without frequency multiplexing of other channels with different subcarrier spacing” [0057]. Note that there are multiple options in the claim and only this option is considered here)

Regarding claim 4, The method of claim 2, wherein a block interlace structure is used to multiplex the one uplink channel in the frequency domain (e.g. “it is possible to have the PRACH design over continuous PRBs in the 3.5 GHz unlicensed spectrum” [0047]-[0048]. Note that there are multiple options in the claim and only this option is considered here).

Regarding claim 5, The method of claim 1, further comprising:
receiving, by the UE, the PRACH configuration from a base station (e.g. “The eNodeB can comprise one or more processors. The one or more processors can be configured to identify, at the eNodeB, a PRACH configuration being utilized by a MuLTEfire system that operates in an unlicensed spectrum, wherein the PRACH configuration defines a number of continuous physical resource blocks (PRBs) in the unlicensed spectrum to be used for PRACH transmissions, as in block 1110. The one or more processors can be configured to decode, at the eNodeB, a PRACH transmission received from a user equipment (UE) in accordance with the PRACH configuration” [0091]).

Regarding claim 6, The method of claim 1, further comprising:
detecting, by the UE, the CP length of the PRACH configuration (e.g. Note that the UE must be detecting the CP length of the PRACH configuration before it sends the PRACH with matching CP).
Regarding claim 7, The method of claim 1. wherein the CP length of the one uplink channel is adjusted to match the CP length of the PRACH configuration in response to detection of the CP length of the PRACH configuration (e.g. aforesaid “the CP duration in the first symbol can be the same as the CP duration in the PUSCH, or can be twice of the CP duration in the PUSCH to align a symbol boundary of every two symbols”. Note that there are multiple options in the claim and only this option is considered here).
Regarding claim 8, The method of claim 1, wherein the adjusting the CP length of one uplink channel comprises adjusting CP length of multiple uplink channels to match the CP length of the PRACH configuration (e.g. aforesaid adjusting the CP length to match the CP length of the PRACH configuration, which adjusting is associated with multiple uplink channels due to multiplexing. Note that there are multiple options in the claim and only this option is considered here).

Regarding claim 9,   The method of claim 1, wherein the one uplink channel interlaced with the PRACH channel includes a Physical Uplink Shared Channel  (PUSCH) (e.g. aforesaid PUSCH interlaced with PRACH. Note that there are multiple options in the claim and only these two options are considered here).

Regarding claim 10, The method of claim 1, wherein the PRACH channel and the one uplink channel is aligned in terms symbol boundary (e.g. “In one example, the CP duration in the first symbol can be the same as the CP duration in the PUSCH, or can be twice of the CP duration in the PUSCH to align a symbol boundary of every two symbols” [0055]. Note that there are multiple options in the claim and only this option is considered here).

Regarding claim 11, The method of claim 1, wherein a PRACH sequence associated with the PRACH channel is different across different symbols (e.g. “In one configuration, with respect to a PRACH preamble sequence design, a sequence designed in legacy LTE systems can be reused, which can involve repeating or truncating the sequence to fit into a number of REs that are allocated for the PRACH transmission. In one example, the PRACH can be transmitted over continuous 5 PRBs, and a legacy LTE PRACH sequence which is designed to map to 6 PRBs can be truncated to fit into 5 PRBs. In another example, the PRACH can be transmitted over 6 continuous PRBs, and the legacy LTE PRACH sequence can be reused directly.” [0059]. Furthermore, “In one example, for a PRACH transmission over 5 continuous PRBs, a set of ZC sequences with a length being a largest prime number that is smaller than 5*15/1.25*12=720-Nguard and 5*15/7.5*12=120- Nguard can be defined for l.25kHz and 7.5kHz SC spacing, respectively, where Nguard is reserved for guard bands. For example, when N=5 and there are 15 kHz and 22.5 kHz left blank at the two ends of the allocated resources, respectively, the PRACH sequence can be one belonging to the set of ZC sequences with length of 683 for l.25kHz SC spacing and with a length of 113 for 7.5kHz SC spacing. In another example, a ZC sequence with a length of 59 can be used for N=5 and a ZC sequence with a length of 71 can be used for N=6’ [0061]. Moreover, “each set of resources among the M sets can be allocated with different sets of PRACH preamble sequences, or a common set of PRACH preamble sequences……. In cases where interlaces {0, 5} are allocated for the PRACH, the resource can be separated into RBs {0, 5, 20, 25, 30, 50, 55, 70, 75, 95} and {10, 15, 35, 40, 45, 60, 65, 80, 85, 90}, where each set of PRBs can be associated with two different sets of PRACH preamble sequences, or a common set of PRACH preamble sequences” [0084]-[0086]. Note that resource or resource block is associated with symbols and thus a PRACH sequence associated with a PRACH is different across different symbols).

Regarding claim 14,The apparatus of claim 13, wherein the one uplink channel interlaced with the PRACH channel includes at least a Physical Uplink Shared Channel (PUSCH) (e.g. “the PRACH and other UL channels, e.g., PUSCH and PUCCH, which use interlaced structure, can be multiplexed via FDM and/or TDM” [0063]. Note that this claim is similar to claim 9 except that it is an apparatus claim and thus the same reasoning as applied to claim 9 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).
Regarding claim 15, The apparatus of claim 13, wherein the PRACH channel and the one uplink channel is aligned in terms of symbol boundary (e.g. Note that this claim is similar to claim 10 except that it is an Apparatus claim and thus the same reasoning as applied to claim 10 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).
Regarding claim 17, The method of claim 16, further comprising:
transmitting, by the UE, a PRACH sequence repeated on the PRACH channel according to the PRACH configuration (e.g. “the PRACH preamble symbol ….. can be repeated over the time domain when transmitted over a regular UL subframe” [0052], wherein “The repeated PRACH preamble symbols (e.g., 3 symbols) can follow a CP duration, which can depend on a maximal delay spread, a maximal round trip delay and a cell size, or the repeated PRACH preamble symbols can have no CP” [0056], , which repeated PRACH preamble symbols are associated with repeated PRACH sequence. Furthermore, “Example 16 includes the apparatus of any of Examples 11 to 15, wherein the PRACH transmission includes a number of repeated PRACH preamble symbols that are preceded by a cyclic prefix or not preceded by a cyclic prefix“ [0154]).

Regarding claim 18, The method of claim 17, wherein the PRACH sequence is different across different symbols (e.g. “a PRACH preamble sequence can be based on a sequence designed in legacy LTE systems” [0071]. Furthermore, “each set of resources among the M sets can be allocated with different sets of PRACH preamble sequences, or a common set of PRACH preamble sequences……. In cases where interlaces {0, 5} are allocated for the PRACH, the resource can be separated into RBs {0, 5, 20, 25, 30, 50, 55, 70, 75, 95} and {10, 15, 35, 40, 45, 60, 65, 80, 85, 90}, where each set of PRBs can be associated with two different sets of PRACH preamble sequences, or a common set of PRACH preamble sequences” [0084]-[0086]).
Regarding claim 20, The method of claim 16, wherein the one uplink channel interlaced with the PRACH channel includes a Physical Uplink Shared Channel (PUSCH) (e.g. aforesaid interlacing PRACH with PUSCH. Note that there are multiple options in the claim and only this option is considered here).
Regarding claim 21, The method of claim 16, further comprising performing spreading corresponding to multiple PRACH symbols (e.g. “The repeated PRACH preamble symbols (e.g., 3 symbols) can follow a CP duration, which can depend on a maximal delay spread, a maximal round trip delay and a cell size“ [0056]. Furthermore, “a PRACH transmission can include a CP and several repeated PRACH preamble symbols, where a CP duration can depend on a maximal delay spread 30 and a maximal round trip delay, and a number of preamble repetition can depend on a specified coverage area 22” [0087]).

Regarding claim 22, The method of claim 16, further comprising:
receiving, by the UE from a base station (e.g. “The eNodeB can identify a PRACH configuration being utilized by a MuLTE fire system” [Abstract]), a configuration of the one uplink channel to rate match one or more resource elements thereof that are adjacent to the PRACH channel on at least one of a first symbol or a last symbol of the PRACH channel (e.g. “the UL transmissions with the interlaced structure can be rate matched around the RBs allocated for the PRACH transmission” [0064]. Note that it is a design choice to select the first or last symbols); and
performing, by the UE, the rate matching according to the configuration (e.g. aforesaid rate matching. Note that there are multiple options in the claim and only this option is considered here).

Regarding claim 23, The method of claim 22, wherein the performing the rate matching according to the configuration includes:
rate matching the first symbol of the PRACH channel on the one uplink channel but not the last symbol of the PRACH channel on the one uplink channel (e.g. “the UL transmissions with the interlaced structure can be rate matched around the RBs allocated for the PRACH transmission. Specifically, when there are 5 PRBs allocated for the PRACH transmission in a subframe, the UL transmissions with the interlaced structure can be mapped to 9 RBs per interlace in the subframe, with 1 RB in each interlaced left empty for the PRACH transmission. In another example, when there are 6 PRBs allocated for the PRACH transmission in a subframe, there can be 4 interlaces with 9 PRBs per interlace and 1 interlace with 8 PRBs per interlace available for the UL transmission with the interlaced structure. Alternatively, the RBs allocated for the PRACH transmission can be punctured. In other words, the UL transmissions with the interlaced structure can be mapped to 10 PRBs per interlace. Then the RBs allocated for PRACH transmissions can be used to carry a PRACH preamble, with symbols for other UL transmissions being punctured on these PRBs” [0064] .  Furthermore, “In this case, the first symbol duration can be used as a CP, and thus can help overcome the inter-interlace interference. In one example, the CP duration in the first symbol can be the same as the CP duration in the PUSCH, or can be twice of the CP duration in the PUSCH to align a symbol boundary of every two symbols” [0055]. Note that there are multiple options in this case and only this option is considered here).

Regarding claim 24, The method of claim 23, wherein the rate matching includes rate matching the first symbol and the last symbol in a same way (e.g. aforesaid “the UL transmissions with the interlaced structure can be rate matched around the RBs allocated for the PRACH transmission” [0064], which allocated RBs comprise the first and last symbols, and it is a design choice to rate match the first and last symbols in a same way. Moreover, “the UL transmissions with the interlaced structure can be rate matched around the RBs allocated for the PRACH transmission).
Regarding claim 25, The method of claim 23, wherein the rate matching includes rate matching the first symbol and the last symbol in a different way (e.g. (e.g. aforesaid “the UL transmissions with the interlaced structure can be rate matched around the RBs allocated for the PRACH transmission” [0064], which allocated RBs comprise the first and last symbols, and it is a design choice to rate match the first and last symbols in a different way. Moreover, “the UL transmissions with the interlaced structure can be rate matched around the RBs allocated for the PRACH transmission).

Regarding claim 27, The method of claim 22, wherein rate matching of a resource element (RE) comprises not considering the RE during data packet creation (e.g. “the UL transmissions with the interlaced structure can be rate matched around the RBs allocated for the PRACH transmission” [0064]. Furthermore, “the PRACH preamble sequence can be repeated/truncated to fit into a number of resource elements (REs) that are allocated for a PRACH transmission” [0071] and “user data is placed over interlaced RBs and are frequency multiplexed” [0078]. Thus rate matching of a RE does not consider RE during data packet creation).

Regarding claim 28, The method of claim 22, wherein rate matching of a resource element (RE) comprises data packet creation that considers the RE and punctures the RE prior to transmission (e.g. “the RBs allocated for the PRACH transmission can be punctured” [0064]).

Regarding claim 30, The apparatus of claim 29, wherein:
the at least one processor is further configured to transmit a PRACH sequence repeated on the PRACH channel according to the PRACH configuration (e.g. “the PRACH preamble symbol in this option can be repeated over the time domain when transmitted over a regular UL subframe” [0052]. Furthermore, “the CP duration in the first symbol can be the same as the CP duration in the PUSCH, or can be twice of the CP duration in the PUSCH to align a symbol boundary of every two symbols.” [0055]); and 
the one uplink channel interlaced with the PRACH channel includes a Physical Uplink Shared Channel (PUSCH) (e.g. “for multiplexing of the PRACH and other UL channels, e.g., PUSCH and PUCCH, which use interlaced structure, various techniques can be applied. For example, frequency division multiplexing (FDM) among PRACH and other UL channels using interlaced structure may not be supported. Rather, the PRACH and the other UL channels can be multiplexed via time division multiplexing (TDM). In another example, the PRACH and other UL channels, e.g., PUSCH and PUCCH, which use interlaced structure, can be multiplexed via FDM and/or TDM” [0063]. Note that there are multiple options in the claim and only the above listed option is considered here).

Regarding claim 31,   The method of claim 1, wherein the PRACH channel and the one uplink channel is aligned in terms of subcarrier spacing (SCS), CP, and symbol boundary (e.g. “FIG. 7 illustrates an example of a physical random access channel (PRACH) symbol structure. As shown, the OFDM symbol without prefix in symbol k+ 1 can be the same as the OFDM symbol without prefix in symbol k, …... In this case, the first symbol duration can be used as a CP, and thus can help overcome the inter-interlace interference. In one example, the CP duration in the first symbol can be the same as the CP duration in the PUSCH” [0055], which first symbol duration is aligned with CP. Furthermore, “In another example, similar to the PRACH design in legacy LTE systems (e.g., PRACH preamble format 0/4), a subcarrier spacing can be reduced and a longer sequence can be designed. A cyclic prefix (CP) duration can follow a LTE PRACH design (e.g., 103. 13us for PRACH format 0). Alternatively, the CP duration can be shorter than the LTE PRACH design, with remaining time available for transmitters to perform LBT. In yet another example, the PRACH can have a same subcarrier spacing as a PUSCH (i.e., 15 kHz)” [0067], which same subcarrier spacing of the PRACH with the CP duration is considered as subcarrier spacing aligned with CP.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhorkar in view of Zhang as applied to claim 1 above, and further in view of Lee et. al. (US 20120099491 A1, Lee hereinafter).

Bhorkar in view of Zhang further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Bhorkar):

Regarding claim 12,   The method of claim 1, further comprising performing spreading in time using an orthogonal cover code corresponding to multiple PRACH symbols (e.g. “UE multiplexing among the PRACH on same resources can be based on..…. orthogonal cover codes (OCC)“ [0062]. Moreover, “The repeated PRACH preamble symbols (e.g., 3 symbols) can follow a CP duration, which can depend on a maximal delay spread, a maximal round trip delay and a cell size“ [0056]. Furthermore, “a PRACH transmission can include a CP and several repeated PRACH preamble symbols, where a CP duration can depend on a maximal delay spread and a maximal round trip delay, and a number of preamble repetition can depend on a specified coverage area” [0087]), wherein the spreading is performed to increase a multiplexing capability.

It is noted that while disclosing spreading, Bhorkar is silent about wherein the spreading is performed to increase a multiplexing capability, which however had been known in the art before the effective filing date of the claimed invention as shown by Lee in “METHOD AND APPARATUS FOR TRANSMITTING ACK/NACK INFORMATION IN MULTICARRIER-SUPPORTING WIRELESS COMMUNICATION SYSTEM” (Title), wherein "PUCCH multiplexing capability may be increased by the spreading factor (SF)” (Title).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the spreading of Bhorkar with the multiplexing capability of Lee so that "an aggregate or bundling of ACK/NACK information” can be generated and transmitted [0009].

Allowable Subject Matter
Claim 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, in addition to resolving any 112(b) issues discussed above with this claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813.  The examiner can normally be reached on 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571 270 5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUMITRA GANGULY/Examiner, Art Unit 2411                                                                                                                                                                                                        
/JUNG H PARK/Primary Examiner, Art Unit 2411